Citation Nr: 1343484	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable disability rating for hyperabduction injury of the right shoulder with residual tendonitis, prior to January 23, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, from January 23, 2009 through February 28, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010 through February 18, 2013, to include the propriety of a rating reduction from 20 percent to 10 percent, effective March 1, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis from February 19, 2013.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 through July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO, which denied a higher disability rating for hyperabduction injury of the right shoulder with residual tendonitis, and effectuated reduction of the disability rating assigned for that disability from 20 percent to 10 percent, effective March 1, 2010.

By way of procedural history, the Veteran filed the pending claim for a compensable disability rating for his right shoulder disability in June 2009.  In a July 2009 rating decision, the RO granted a higher disability rating of 20 percent, effective January 23, 2009, and pursuant to rating criteria under DC 5201.  Subsequently, in August 2009, the RO proposed that the 20 percent disability rating be reduced to 10 percent.  As basis for the proposed reduction, the RO stated that clear and unmistakable error had been committed; specifically, that DC 5201 had been misapplied.  In that regard, the RO explained that the right shoulder motion demonstrated by the Veteran did not meet the criteria for a 20 percent disability rating.  The proposed reduction was effectuated by the December 2009 rating decision, effective March 1, 2010.

In January 2010, the Veteran filed a timely Notice of Disagreement (NOD) in which he challenged the reduction.  In a July 2010 Statement of the Case (SOC), the RO readjudicated the issue of whether the Veteran was entitled to a rating greater than 10 percent for his right shoulder disability, including the propriety of the reduction.  The Veteran subsequently perfected his appeal in August 2010, via VA Form 9 substantive appeal.  In his substantive appeal, the Veteran expressed his desire to "continue the appeal as addressed in the SOC dated 07-28-10."

In December 2012, the Board remanded this matter for further claims development, to include:  contacting the Veteran to identify any additional records of treatment for his right shoulder since June 2008; arranging a new VA examination of the right shoulder; and readjudicating the issues on appeal.  Efforts to comply with the directed remand action were undertaken by the Appeals Management Center (AMC) in Washington, D.C.  During the course of such efforts, the AMC issued a March 2013 rating decision which granted a higher 20 percent disability rating, effective February 19, 2013.  A March 2013 Supplemental Statement of the Case affirmed the RO's previous denials as to the remaining issues.

In view of the foregoing history, the Board accepts jurisdiction over the issues of whether the Veteran is entitled to a disability rating higher than 20 percent prior to March 1, 2010; whether the Veteran is entitled to a disability rating higher than 10 percent from March 1, 2010 through February 18, 2013, to include the propriety of the rating reduction from 20 percent to 10 percent, effective from March 1, 2010; and, whether the Veteran is entitled to a disability rating higher than 20 percent from February 19, 2013.  The Board has characterized the issues on appeal as expressed on the title page in order to reflect the same.

As noted in the introduction of the December 2012 remand, a claim for restoration of a disability rating is completely separate from a claim for entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the veteran and concerns his or her disagreement with the disability rating assigned to a service-connected disability.  These claims require application of distinctive procedural requirements, burdens of proof and law and regulations.  Accordingly, the Board will address both the restoration claim and the increased rating claim.

The Board is satisfied that the development action directed in the December 2012 remand has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

1.  The evidence pertinent to the period before January 23, 2009 does not indicate loss of right shoulder motion or painful motion.

2.  From January 23, 2009 through February 28, 2010, the Veteran's right shoulder disability was manifested by constant pain with occasional flare-ups, grinding, catching with certain reaching movements, flexion to no less than 90 degrees, abduction to no less than 90 degrees, and pain during motion.

3.  A July 2009 rating decision granted an increased 20 percent disability rating for hyperabduction injury of the right shoulder with residual tendonitis, effective January 23, 2009.

4.  An August 2009 rating action and accompanying letter notified the Veteran of a proposed reduction of the disability rating for the Veteran's hyperabduction injury of the right shoulder with residual tendonitis from 20 percent to 10 percent.

5.  A December 2009 rating decision effectuated the proposed reduction, effective March 1, 2010.

6.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105(e) for effectuating rating reductions.

7.  The pre-reduction 20 percent disability rating for hyperabduction injury of the right shoulder with residual tendonitis was in effect for less than five years.

8.  The December 2009 rating decision reducing the disability rating for hyperabduction injury of the right shoulder with residual tendonitis was in accordance with the law and was proper.

9.  From March 1, 2010 through February 18, 2013, the Veteran's right shoulder disability was manifested by painful motion which included flexion to no less than 125 degrees and abduction to no less than 140 degrees.

10.  From February 19, 2013, the Veteran's right shoulder disability was manifested by pain after reaching or lifting, guarding, diminished muscle strength during motion, and painful motion which includes flexion to 85 degrees with pain beginning from 45 degrees and abduction to 80 degrees after repetition with pain beginning from 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hyperabduction injury of the right shoulder with residual tendonitis, prior to January 23, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, from January 23, 2009 through February 28, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

3.  Reduction of the disability rating for hyperabduction injury of the right shoulder with residual tendonitis, from 20 percent to 10 percent effective March 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2013).

4.  The criteria for a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010 through February 18, 2013, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

5.  The criteria for a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, from February 19, 2013, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A February 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right shoulder disability.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claim for a higher disability rating was adjudicated for the first time in the RO's July 2009 rating decision.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and identified and VA treatment records have been obtained and associated with the record.  VA examinations for the Veteran's right shoulder were afforded in May 2009, July 2010, and February 2013.  Moreover, evidence received since the most recent February 2013 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right shoulder disability.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted during a May 2009 VA examination, the Veteran is right hand dominant; hence, his right arm is his major arm.  Throughout the course of this appeal, the Veteran's right shoulder disability has been rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  Under those criteria, disabilities manifested by motion of the major arm limited to shoulder level is assigned a 20 percent disability rating.  A 30 percent disability rating is assigned where motion of the major arm is limited to midway between the side and shoulder level.  A schedular maximum 40 percent disability rating is assigned where motion of the major arm is limited to 25 degrees from the side.

For reference, full shoulder motion is characterized by flexion from zero to 180 degrees, abduction from zero to 180 degrees, and external and internal rotation from zero to 90 degrees.  Motion from the side to shoulder level is marked by flexion or abduction to 90 degrees.  38 C.F.R. § 4.71, Plate I.

	A.  Disability Rating Prior to January 23, 2009

As noted above, the Veteran's claim for a compensable disability rating for his right shoulder disability was received in January 2009.  A higher 20 percent disability rating was granted by the RO's June 2009 rating decision, effective from January 23, 2009, the date on which the Veteran's claim for a higher disability rating was received.

Generally, the effective date for an increased rating is the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

If the evidence shows that the severity of the Veteran's right shoulder disability, at any time during the one year period preceding the receipt of his claim in January 2009, warrants the assignment of a higher disability rating, the Veteran would be entitled to a higher disability rating as early as January 2008.  Hence, the Board has considered whether the Veteran is entitled to a higher disability rating during that period.  The claims file, however, does not contain any evidence pertinent to the Veteran's right shoulder during the period from January 2008 through January 2009, much less, evidence showing loss of right shoulder motion limited to the extent required for a compensable disability rating under DC 5201.  Accordingly, the Veteran is not entitled to a compensable disability rating prior to January 23, 2009.  38 C.F.R. §§ 4.3, 4.7.

	B.  Disability Rating From January 23, 2009 through February 28, 2010

As noted above, the RO's July 2009 rating decision granted a higher 20 percent disability rating for the Veteran's right shoulder disability.

During a May 2009 VA examination, the Veteran reported grinding and catching sensations in his right shoulder, particularly during certain motions which included reaching.  He also reported constant discomfort which he rated as a two out of 10 in severity, as well as apparent flare-ups of pain which ranged in severity from three to eight out of 10.  According to the Veteran, these flare-ups lasted up to two days.  Occupationally, he reported ongoing seasonal employment as a supervisor for a construction company.  Functionally, he reported difficulty with overhead lifting and motions requiring backward rotation of his shoulder, which as described above, caused grinding in his shoulder.  Despite these complaints, the Veteran did not indicate any difficulties with activities of daily living and stated that he was able to mow his lawn and perform home repairs.  He also stated that he was able to bathe and dress himself and did not report any difficulties associated with writing, eating, and combing his hair.

During physical examination of his shoulder, the Veteran did not appear to demonstrate any acute discomfort.  The examiner also noted that the Veteran was able to remove two over-the-head shirts without any guarding or hesitation.  The examiner did not observe any obvious deformity, warmth, redness or swelling in the right shoulder.  During range of motion testing, the Veteran was able to produce forward flexion to 90 degrees with mild increase in pain described as being two out of 10 in severity.  Interestingly, repetitive right shoulder flexion resulted in increased flexion to 150 degrees, albeit accompanied by increased pain reported as being eight out of 10 in severity.  Abduction of the right arm was to 90 degrees, also with pain reported as a two out of 10 in severity.  Again, repetitive abduction apparently resulted in increased abduction to 140 degrees, also limited by pain described as eight out of 10 in severity.  Demonstrated right shoulder strength was essentially full with such motion.  During passive motion, the examiner noted the presence of coarse crepitus in the right shoulder, particularly during circumduction movements.  X-rays of the right shoulder revealed grossly normal findings.  Despite the examination findings reported above, the VA examiner concluded that the extent of additional limitation of shoulder motion and function due to pain, fatigue, and lack of endurance could not be determined without resorting to speculation.

VA treatment records dated January 2010 reveals complaints of back pain located between the Veteran's shoulder blades following a bike accident in July 2009.  Nonetheless, there is no indication in the record that the Veteran's back pain is related to the Veteran's right shoulder disability.  The Veteran sought follow-up treatment for his back complaints in February 2010.  During a physical examination performed at that time, the Veteran demonstrated right shoulder flexion to 115 degrees and abduction to 125 degrees.  Grip strength in the right hand was full.  Occupationally, the Veteran continued to report that he was employed as a supervisor for a paving company.

During the period from January 23, 2009 through February 28, 2010, the Veteran's right shoulder disability was manifested by constant pain with occasional flare-ups, grinding, and catching with certain reaching movements.  The Veteran's disability was also productive of right shoulder flexion to no less than 90 degrees and abduction to no less than 90 degrees.  The demonstrated right shoulder motion is not consistent with a disability rating higher than 20 percent under DC 5201.

In holding that the criteria for a higher evaluation based on limitation of right shoulder motion is not warranted, the Board notes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  The evidence shows that pain has been present constantly in the right shoulder.  Nonetheless, given the extent of the demonstrated right shoulder motion, the fact that repetitive motion was apparently productive of improved flexion and abduction, the Veteran's ongoing ability to perform his activities of daily living and chores around his home, the evidence does not show a disability picture that is commensurate to a limitation of right shoulder motion to the extent necessary to establish entitlement to a disability rating higher than 20 percent.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

Consistent with the Court's holding in Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation), 5202 (for impairment of the humerus), and 5203 (for disabilities involving impairment of the clavicle or scapula).  Nonetheless, as the evidence during the staged period at issue does not indicate the presence of any ankylosis, recurrent dislocation of the humerus, nonunion of the humerus, loss of the head of the humerus, these criteria are not applicable.  Also, the criteria under DC 5203 do not assist the Veteran because it does not provide for schedular disability ratings higher than 20 percent.  Accordingly, DCs 5200, 5202, and 5203 will not be considered in connection with this appeal, and the Veteran's right shoulder disability will be rated in accordance with DC 5201.

Overall, the evidence does not support the assignment of a disability rating higher than 20 percent for the Veteran's right shoulder hyperabduction injury with residual tendonitis from January 23, 2009 through February 28, 2010.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.




	C.  Propriety of Rating Reduction

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2013).

In this case, an August 2009 letter provided the Veteran with appropriate notice of the proposed reduction of his right shoulder ratings.  During the ensuing 60 day period, the Veteran neither responded to the RO's notice of the proposed reduction, nor requested a predetermination hearing.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's right shoulder disability rating complied procedurally with the provisions of 38 C.F.R. § 3.105. 

When determining whether a reduction was proper, the provisions of 38 C.F.R. § 3.105(a) provide that previous determinations which are final and binding, including decisions of service connection and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in paragraphs 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of §3.500(b)(2) will apply.  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313. "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Prior to the reduction at issue, the 20 percent disability rating for the Veteran's right shoulder had been in effect for less than five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are inapplicable in this case.  38 C.F.R. § 3.344(a), (b). 

In its August 2009 proposal to reduce the Veteran's right shoulder disability rating from 20 percent to 10 percent, the RO asserted that it had committed CUE in misapplying the criteria under DC 5201.  In that regard, the RO stated that the assignment of a 20 percent disability rating was inappropriate given that the Veteran was able to produce right shoulder flexion to 150 degrees and abduction to 140 degrees during repetitive motion testing during his May 2009 VA examination.  Hence, the RO proposed to reduce the Veteran's right shoulder disability rating to 10 percent, and in that regard, noted that the 10 percent rating was being assigned on the basis of the Veteran's painful right shoulder motion.  In his January 2010 NOD and August 2010 substantive appeal, the Veteran expressed general disagreement with the effectuated reduction, but did not assert any specific arguments or theories as to why the reduction was not proper.

Here, the effectuated reduction is not based upon a determination that the Veteran's right shoulder disability showed improvement, but rather, upon the RO's finding that it committed CUE by misapplying the criteria of DC 5201 in its July 2009 rating decision.  Indeed, and as discussed above, the May 2009 VA examination showed initially that the Veteran's right shoulder flexion and abduction were both limited to 90 degrees; however, that both flexion and abduction were improved to 150 degrees and 140 degrees respectively, albeit with complaints of pain.  Under DC 5201, a noncompensable disability rating is appropriate under DC 5201.

The Board finds that the RO's December 2009 rating action to reduce the Veteran's disability rating for his right shoulder disability from 20 percent to 10 percent, effective March 1, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.343(a), 38 C.F.R. § 3.344(a) and (c).  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Disability Rating From March 1, 2010 through February 18, 2013 

From March 1, 2010 through February 18, 2013, the Veteran's right shoulder disability was rated as 10 percent disabling.

The Veteran was scheduled for a new VA examination of his right shoulder in July 2010.  However, the Veteran reported to VA that he was unable to appear at the appointment and agreed to contact VA to submit a request to schedule a new VA examination.  Nonetheless, the Veteran did not subsequently contact VA to reschedule the examination.

The pertinent evidence for the staged period at issue includes VA treatment records dated January 2011.  A physical examination performed during VA treatment in January 2011 revealed right shoulder flexion to 125 degrees with inadequate upward rotation of the shoulder and abduction to 140 degrees with pain.  Demonstrated external and internal rotation were full and free of pain.

During VA treatment in September 2012, the Veteran reported right scapular pain which radiated into his right hand.  Passive motion of the shoulder was reportedly normal.  Active motion of the right shoulder was apparently not tested.

The evidence pertinent to the staged period from March 1, 2010 through February 18, 2013 shows that the Veteran's right shoulder disability was manifested by painful motion which included flexion to no less than 125 degrees and abduction to no less than 140 degrees.  The demonstrated right shoulder motion is not consistent with a disability rating higher than 10 percent under DC 5201.

For the staged period at issue, the evidence shows again that the Veteran's right shoulder disability was productive of pain.  Nonetheless, given the extent of right shoulder motion and in the absence of any evidence indicating loss of occupational functioning or ability to perform activities of daily living, the evidence still does not show that the overall disability picture concerning the Veteran's right shoulder is consistent with the assignment of a disability rating higher than 10 percent.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

Again, for the staged period at issue, the Board notes that the criteria under DCs 5200, 5202, and 5203 are not applicable to the Veteran's right shoulder disability.  In considering the other provisions of 38 C.F.R., Parts 3 and 4, the Board finds that no other rating criteria are applicable.  Schafrath, 1 Vet. App. 589.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's right shoulder hyperabduction injury with residual tendonitis for the period from March 1, 2010 through February 18, 2013.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	D.  Disability Rating From February 19, 2013

Effective February 19, 2013, the Veteran's right shoulder disability has been rated as 20 percent disabling, on the basis of findings noted in a February 2013 VA examination.

During the February 2013 examination, the Veteran reported that he was still having flare-ups of right shoulder pain after reaching or lifting.  Contrary to the prior May 2009 VA examination, the Veteran denied having any history of clicking or catching.  He also denied having any history of dislocation or subluxation of the shoulder.

Demonstrated right shoulder motion included flexion to 85 degrees with pain beginning from 45 degrees and abduction to 85 degrees with pain beginning from 60 degrees.  Repetitive right shoulder motion did not result in any further loss of flexion, but resulted in an additional loss of five degrees of abduction to 80 degrees.  Muscle strength was diminished during both flexion and abduction.  Localized tenderness was noted by the examiner on palpation of the right shoulder.  Guarding of the right shoulder was also observed.   No ankylosis was observed.  "Empty-can test" and external rotation/infraspinatus strength testing were positive for rotator cuff conditions.  Imaging studies of the right shoulder confirmed the presence of arthritis.

Occupationally, the Veteran reported that he still worked as a supervisor in a seasonal occupational field and did not perform heavy work other than occasionally assisting with concrete work.  He stated that he had missed some time from work due to his right shoulder, however, did not specify as to how much time he missed.  Other than the aforementioned symptoms during certain reaching and lifting motions, the Veteran did not identify any functional loss or interference with his activities.

The claims file does not indicate any private or VA treatment pertinent to the Veteran's right shoulder since February 19, 2013.

Based upon the right shoulder motion shown during the February 2013 VA examination, the overall disability picture associated with the Veteran's right shoulder disability is consistent with a 20 percent disability rating under DC 5201.  Even after taking into consideration the Veteran's reported pain during motion, given the extent of demonstrated flexion and abduction and the extent of the Veteran's occupational and daily functioning, the evidence does not indicate symptomatology that is consistent with right shoulder motion limited to midway between the Veteran's side and shoulder level, which is required for the assignment of a disability rating higher than 20 percent.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

Once again, the criteria under DCs 5200, 5202, and 5203 are not applicable to the Veteran's right shoulder disability.  In considering the other provisions of 38 C.F.R., Parts 3 and 4, the Board finds that no other rating criteria are applicable.  Schafrath, 1 Vet. App. 589.

Overall, the evidence does not support the assignment of a disability rating higher than 20 percent for the Veteran's right shoulder hyperabduction injury with residual tendonitis for the period from February 19, 2013.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	E.  Additional Considerations

For each of the delineated staged periods, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right shoulder disability is so exceptional or unusual as to warrant the assignment of disability ratings higher than those already contemplated, on an extra-schedular basis, for each of the staged periods identified above.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected right shoulder disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under DC 5201, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the Veteran's disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for the disabilities under consideration, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has maintained full-time employment and has not required in-patient care or surgery for his right shoulder disability throughout the course of his appeal. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right shoulder disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  Again, the evidence shows that the Veteran has been continuously employed.

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.


ORDER

Entitlement to a compensable disability rating for hyperabduction injury of the right shoulder with residual tendonitis, prior to January 23, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, from January 23, 2009 through March 1, 2010, is denied.

Reduction of the disability rating assigned for hyperabduction injury of the right shoulder with residual tendonitis, from 20 percent to 10 percent, effective March 1, 2010, was proper.

Entitlement to a disability rating in excess of 10 percent for hyperabduction injury of the right shoulder with residual tendonitis, from March 1, 2010 through February 18, 2013, is denied.

Entitlement to a disability rating in excess of 20 percent for hyperabduction injury of the right shoulder with residual tendonitis, from February 19, 2013, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


